Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Election/Restrictions
2. 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-12, drawn to a method for examining in moving fluid, raw oil, or polyphaser mixtures. Classified in CPC: G01N21/85, G01N33/2823.
II. Claims 13-23 drawn to a system for examining material using electromagnetic radiation detector/ microwaves. Classified in CPC: G01N22/00, G01F1/74.
3. 	The inventions are distinct from each other because of the following reasons:
Inventions I and II are directed to process and apparatus for its practice.  The related inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and material different apparatus or a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05G). In the instant case, the inventions as claimed have separate utility, group I has the utility of examining the detected electromagnetic radiation to estimate one of the phase fraction and phase distribution and group II has the utility of device of examining a material using detector.
 Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

(a) the inventions have acquired a separate status in the art in view of their different
CPCs; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different CPC or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
4.	During a telephone conversation with Scott Yarnell on 6/15/2021 a provisional
election was made without traverse to prosecute the invention of Group I, claims 1-12. Affirmation of this election must be made by applicant in replying to this Office action. Claims 13-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
5.	In view of the restriction requirement claims 13-23 are withdrawn from consideration. An action on claims 1-12 follows:
Information Disclosure Statement
6.   	The information Disclosure Statements (IDS) filed 7/09/2019 and 01/16/2019 have been considered. 
Specification Objections
7.	The specification is objected to because of the following informalities:
The word “Figure” in the specification should be consistent with the drawings (Fig.) or vice versa.  Appropriate correction is required. 

Claim Objections
8.	Claims 1-12 are objected for the following reasons:
The claims are objected to because the lines are crowded too closely together, making reading difficult. It is suggested “double line” to each claim. 
In Claim 3, “(orientation)”, the double brackets “( )” should not be used in the claim as it is not clear what it meant.
Appropriate correction is required.
 	AIA  Statement - 35 USC § 102 & 103  
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
10. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 

11.	Claims 1-6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being unanticipated over Berezin et al, hereinafter Berezin (US 2016/0161425)  .
As per Claim 1, Berezin teaches a method of examining a material, the method comprising: disposing the material in “a dielectric contrast analysis structure” (considered a material flows in “a dielectric conduit inside a microwave cavity”, see abstract lines 2-3, e.g. electromagnetic radiation (EM) propagating in feed 206a and reflected from inner wall of cavity 202, see [0095], [0092], waveguide 110 may be filled “disposed” with dielectric material, see [0089)]; wherein the dielectric contrast analysis structure comprises “a bulk dielectric substance” (considered “a multimode microwave cavity” [0005]); and a plurality of receptacles in the bulk dielectric substance (see Fig 1B shows a cavity with four “feeds 106” considered “receptacles”, see [0092]), wherein the material is disposed in one or more of the plurality of receptacles, see [0004], [0015];  
exposing the dielectric contrast analysis structure to incident electromagnetic radiation, see Fig 3, step 302, [0123]; 
detecting resultant electromagnetic radiation from the exposed dielectric contrast analysis structure, see Fig 3, step 304, [0126]; and 
analyzing the detected resultant electromagnetic radiation (see Fig 3, step 306, [0127]) to estimate at least one of a phase fraction and a phase distribution in the material, see [0040], [0052].   
As per Claim 2, Berezin teaches the method of claim 1, wherein the analyzing comprises at least one of: estimating at least one of a complex dielectric constant of the material, a complex permittivity of the material, a complex conductivity of the material, and a complex index of refraction of the material, see [0019], [0080], [0083]; 
processing the detected resultant electromagnetic radiation to extract relevant low frequency information, see [0022], [0099], [0132]; and. 
 averaging the detected resultant electromagnetic radiation over a range of orientations, see [0081], [0093], to improve signal-to-noise (resulting in excitation of different field pattern, see [0132], the signal-to-noise level may be adjusted [0133]-[0134]).  
As per Claim 3, Berezin teaches the method of claim 1,  wherein the detecting see [0041], [0108], comprises measuring a first transmission coefficient of the resultant electromagnetic radiation through the dielectric contrast analysis structure along a first axis (orientation); and measuring a second transmission coefficient of the resultant electromagnetic radiation through the dielectric contrast analysis structure along a second axis (orientation), different from the first axis (measuring the transmission coefficient to feed i, different transmission coefficient provided, see [0161)]; and the analyzing comprises comparing the first transmission coefficient and the second transmission coefficient (a refraction coefficient measured at a given frequency at different times and the values may be subtracted one from the other, such spectrum are compared, [0118], [0113]). 
As per Claim 4, Berezin teaches the method of claim 3, wherein: the incident electromagnetic radiation comprises a plurality of frequencies, see [0085], [0118]; and2018EM028-US2- 27 - the comparing comprises plotting (see [0093]-[0094]) the first and second transmission coefficient measurements as functions of the plurality of frequencies and of a relative orientation of the first axis with respect to the second axis, see [0115]-[0118].  
As per Claim 5, Berezin teaches the method of claim 3, further comprising measuring a plurality of transmission coefficients of the resultant electromagnetic radiation through the dielectric contrast analysis structure along a plurality of axes (see [0017], [0091]), each of the plurality of axes coplanar with the first axis and the second axis, see [0093]-[0094], [0118], [0161].  
As per Claim 6, Berezin teaches the method of claim 5, wherein the first axis, the second axis, and the plurality of axes are distributed symmetrically (see [0016]-[0017], [0082], [0091]) across a 360° arc (Fig 1A shows a symmetrical line 112 across a cylindrical cavity 102, see [0082], multi transmitting radiation elements positioned at different points along a perimeter “circumference or 360° arc” of cavity, see [0130]).  
As per Claim 10, Berezin teaches the method of claim 1, wherein the incident electromagnetic radiation comprises one or more frequencies between 1 megahertz and 100 gigahertz, see [0085].  
As per Claim 11, Berezin teaches the method of claim 1, wherein the disposing the material in the dielectric contrast analysis structure comprises flowing the material through at least a subset of the plurality of receptacles, see abstract lines 2-6, [0015].  
As per Claim 12, Berezin teaches the method of claim 11, further comprising repeating the exposing, detecting, and analyzing steps as the material flows through at least the subset of the plurality of receptacles (method of Fig 3 may be processed through a number of feeds, e.g. through one feed to another feed, [0014], [0123]).
Claim Rejections - 35 USC § 103
10. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


11.	Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Berezin in view of Huang et al, hereinafter Huang (US patent 7,822,147). 
As per Claim 7, Berezin teaches the method of claim 5, wherein: the incident electromagnetic radiation, see [0117] comprises a plurality of frequencies, see [0085], [0118]; the comparing comprises creating plots of the first, second, and plurality of transmission coefficient measurements as functions of the plurality of frequencies and of relative orientations of the first axis, the second axis, and the plurality of axes, see [0093], [0113]-[0118], [0161]. Berezin does not explicitly teach analyzing further comprises statistically evaluating the plots. Huang discloses analyzing further comprises statistically evaluating the plots (adjusting the transmission coefficient to reduce distortion of output signals statistics, col 27 lines 33-53). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Berezin to adjust the transmission coefficient as taught by Huang that would eliminate noise and/or prevent from signal leakage in the transmission (Huang, col 2 lines 6-18).   
12.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being obvious over Berezin in view of Sales (US 2004/0125449).
As per Claim 8, Berezin teaches the method of claim 3, Berezin does not teach further comprises using effective medium theory to determine an index of refraction for each transmission coefficient measurement. Sales discloses using effective medium theory to determine an index of refraction, see Fig 4, [0034]-[0035], for each transmission coefficient, [0041]-[0042]. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Berezin using effective medium theory as taught by Sales that would provide a grid polarizer that suppresses the highly reflective component of the  
As per Claim 9, Berezin in view of Sales teaches the method of claim 8, Berezin further comprising estimating, based on the determined indices of refraction, fractions of one or more substances in the material, see [0120]-[0121], [0080].  
Conclusion
13.	In addition, the following prior arts disclose the same concept of examining material such as Kume et al (US 2011/0147073 – Electromagnetic radiation absorber and method for absorbing EM), Joannopoulos et al. (US patent 5,955,749 – Light emitting device utilizing a periodic dielectric structure), Janos (US patent 5298903 – Synthetic dielectric material for broadband-selective absorption and reflection), Hiller et al (US 2019/0128993 – Determining direction of arrival of an electromagnetic wave), and Fortune et al (US patent 5623429 – Techniques for expeditiously predicting electromagnetic wave propagation).
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863